Citation Nr: 9916278	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple residuals 
claimed as due to Agent Orange exposure, to include numbness 
of the head, disease of the teeth and gums, swelling and pain 
of the joints, insomnia and nightmares, back disorder, 
swelling of the eyes, choking, inability to breathe through 
the throat, moodiness, "different personalities", light-
sensitive eyes, hemorrhoids, loss of hearing, 
lymphadenopathy, inability to hold objects, "no long-term 
ties to anyone", "constantly being on guard", and non-
Hodgkin's lymphoma.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a punji stick wound to the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to 
June 1967, including duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appealed a December 1994 rating 
decision which denied service connection for multiple 
disorders claimed to have had their onset as a result of 
exposure to Agent Orange.

In this regard, the Board notes that the veteran initially 
claimed service connection for residuals of Agent Orange 
exposure in September 1986 and his claim was denied by a 
February 1987 rating decision.  However, in Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., 
May 2, 1989), a United States District Court (District Court) 
voided all benefit denials under 38 C.F.R. § 3.311a, the 
"dioxin" (Agent Orange) regulation, which was promulgated 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542 (1984), 
codified in pertinent part at 38 U.S.C.A. § 1154(a) (West 
1991).  Therefore, in regard to the veteran's currently 
claimed residuals due to Agent Orange exposure, the question 
of the finality of the February 1987 rating decision need not 
be considered.  The current claim may be addressed on the 
merits by the Board, without further reference to the 
February 1987 rating decision.

The veteran also appealed a January 1994 rating decision 
which, in pertinent part, denied ratings higher than 
30 percent for post-traumatic stress disorder (PTSD) or 
noncompensable for punji stick wound residuals involving the 
right foot; and also denied a total disability rating based 
on individual unemployability (TDIU).  

By rating decision of March 1998, a 100 percent evaluation 
was granted for PTSD and the noncompensable evaluation for 
punji stick wound residuals of the right foot continued to be 
denied.  Therefore, the issue of an increased evaluation for 
PTSD is no longer before the Board and the issue of a TDIU is 
moot, as the veteran now has a total evaluation for his 
service-connected PTSD.  See Vettse v. Brown, 7 Vet. App. 31, 
34-35 (1994).  The claim for an increased evaluation for 
punji stick wound residuals of the right foot is still before 
the Board and is therefore, still reflected on the title 
page.  

The case was previously before the Board in July 1997 and was 
remanded to the RO for additional evidentiary development and 
in order to ensure due process.  The case is now returned to 
the Board.  The Board notes that subsequent to the July 1997 
remand, the RO has failed to provide the veteran with either 
a rating decision or a supplemental statement of the case 
discussing his multiple claimed residuals of Agent Orange 
exposure.  (As such, see the Remand portion of this document 
for an explanation of further action required before the 
Board can adjudicate the remaining issues on appeal regarding 
entitlement to service connection for multiple residuals 
claimed as due to Agent Orange exposure, to include numbness 
of the head, disease of the teeth and gums, swelling and pain 
of the joints, insomnia and nightmares, back disorder, 
swelling of the eyes, choking, inability to breathe through 
the throat, moodiness, "different personalities", light-
sensitive eyes, hemorrhoids, loss of hearing, 
lymphadenopathy, inability to hold objects, "no long-term 
ties to anyone", "constantly being on guard", and non-
Hodgkin's lymphoma.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased evaluation claim has 
been obtained by the RO.

2.  The veteran's residuals of a punji stick wound of the 
right foot is productive of a scar that is not superficial, 
poorly nourished, repeatedly ulcerated, tender or painful on 
objective demonstration nor limits the function of the right 
foot.


CONCLUSION OF LAW

Entitlement to a compensable evaluation for residuals of a 
punji stick wound of the right foot is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, and 
Diagnostic Codes 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a compensable evaluation for 
residuals of a punji stick wound of the right foot is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a plausible claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has held that, when a veteran claims 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where  the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The veteran's service connected punji stick wound to the 
right foot is currently evaluated under the provisions of 
Diagnostic Code 7805 which provide that scars are to be 
evaluated on the limitation of function of the body part 
affected.  The veteran's disability may also be evaluated 
under other Diagnostic Codes.  The provisions of Diagnostic 
Code 7803 provide that a compensable evaluation is warranted 
for scars that are superficial or poorly nourished, with 
repeated ulceration, while the provisions of Diagnostic Code 
7804 provide that a compensable evaluation is appropriate for 
scars that are superficial, tender, and painful on objective 
demonstration.

The Board has thoroughly reviewed all medical evidence of 
record.  However, the Board will focus primarily on the most 
recent medical findings regarding the current level of 
disability.

Upon review of the evidentiary record, the Board notes that 
the record indicates that the veteran's scar as a result of 
an injury to the right foot by a punji stick has been rated 
as noncompensable.  In a Board decision of September 1993, 
service connection was awarded for residuals of a punji stick 
wound of the right foot.  By rating decision of October 1993, 
the Board decision was implemented and the disability was 
rated for a residual scar as noncompensable, effective from 
April 1990.  He has maintained a noncompensable evaluation 
since that time.  

In October 1998, the veteran underwent a VA examination in 
connection with his claim.  He reported no complaints of 
pain, weakness or stiffness in the foot.  There was no 
redness or drainage.  There was no lack of endurance and he 
was able to walk without difficulty.  He stated that he was 
disabled for other reasons for work, but he was able to 
maintain his own yard, mow grass, and walk around with no 
trouble.  He gave a history indicating that he was initially 
treated with IV antibiotics and stated that he developed an 
infection in the foot coming up his leg.  However, after two 
weeks, this was controlled with the antibiotics and he did 
very well.  Surgical treatment of the wound was unnecessary.  
There were no flare-ups, crutches, braces, cane, corrective 
shoes, shoe inserts or braces.  Physical examination of the 
right foot revealed a one centimeter scar present on the 
plantar aspect of the [left] foot in the region of the fourth 
metatarsal head.  There was no swelling, redness, or callus 
formation.  He had normal sensation in the fourth and fifth 
toes.  He had normal toe movement and normal ankle and 
subtalar joint movement.  He walked without a limp or 
abnormal gait.  There were no hammer toes, high arch, claw 
foot, or other deformity of the foot.  The scar was not 
tender.  X-rays of the foot were within normal limits.  The 
diagnosis was punji stick wound to the [left] foot with no 
residuals or disability.  

The October 1998 VA examination report notes that the left 
foot scar is asymptomatic.  However, the examination report 
specifically noted that the veteran was being seen for 
evaluation of a punji stick wound to the right foot and the 
remainder of the examination discusses the right foot.  Thus, 
viewed in context, the reference to the left foot scar 
appears to have been a mistype indicating left foot instead 
of the right foot.

As for the remainder of the medical record, none of the 
outpatient and inpatient treatment reports since 1993 
indicate treatment for a right foot punji wound scar.  In 
summary, the objective evidence as a whole does not 
demonstrate greater disability than is recognized by the 
noncompensable evaluation currently assigned for the 
veteran's residuals of a punji stick wound resulting in a 
non-symptomatic scar.  

Accordingly, the Board finds that the criteria for a 
compensable evaluation under Diagnostic Code 7805 are not met 
as the veteran is not shown to have any limitation of 
function.  The Board further notes that as there is no 
objective medical evidence of record to show that the 
appellant's scar is tender or painful, or that he has 
experienced repeated ulceration or any loss of function, a 
compensable evaluation would not be warranted under 
Diagnostic Codes 7803, or 7804.

In addition, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The 
present appeal, however, presents no contention and no 
evidence of any limitation of function of the right foot.

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1996), but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.



ORDER

A compensable evaluation for the veteran's service connected 
residuals of a punji stick wound to the right foot is denied.  


REMAND

The Board will now address the veteran's claimed entitlement 
to service connection for multiple residuals as due to Agent 
Orange exposure, to include numbness of the head, disease of 
the teeth and gums, swelling and pain of the joints, insomnia 
and nightmares, back disorder, swelling of the eyes, choking, 
inability to breathe through the throat, moodiness, 
"different personalities", light-sensitive eyes, 
hemorrhoids, loss of hearing, lymphadenopathy, inability to 
hold objects, "no long-term ties to anyone", "constantly 
being on guard", and non-Hodgkin's lymphoma.

Upon initial review of the evidentiary record, the Board 
notes that the veteran was last issued a statement of the 
case pertaining to his Agent Orange claims in September 1995.  
Subsequently, the claims were remanded by the Board, in July 
1997, in order to schedule the veteran for a requested 
hearing on appeal before a VA hearing officer.  The veteran 
subsequently withdrew his hearing request and no hearing was 
conducted.

However, there are extensive VA medical records, including VA 
examinations, which were added to the evidentiary record 
subsequent to the Board's July 1997 remand.  This additional 
evidence was considered by the RO in relation to the 
veteran's claims for increased evaluations for his PTSD and 
for punji stick wound residuals involving the right foot; and 
also for his claim for TDIU.  However, the Board finds that 
the additional medical evidence was also clearly pertinent 
evidence with regard to the veteran's claims seeking 
entitlement to service connection for multiple residuals 
claimed as due to Agent Orange exposure.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued or the most recent supplemental 
statement of the case has been issued.  As the additional 
medical evidence was not considered by the RO in a new rating 
decision and a supplemental statement of the case was not 
issued by the RO, a remand is required in order to ensure due 
process to the veteran.  See also 38 C.F.R. § 19.37(a) 
(1998); Thurber v. Brown, 5 Vet. App. 119, 126 (1993).

In light of the discussion above, the case is REMANDED for 
the following action:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
recent relevant medical treatment (VA or 
private) he has received for his multiple 
residuals claimed as due to Agent Orange 
exposure.  Based on information provided 
by the veteran, the RO should undertake 
to obtain copies of all records, not 
previously obtained, from the identified 
treatment sources and associate them with 
the claims folder.  The veteran should 
also be asked to submit any medical 
evidence in his possession which tends to 
support any of his claims.  Any documents 
received by the RO should be associated 
with the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all the 
veteran's VA treatment records, not 
previously obtained, and associate them 
with the claims folder.

3.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last statement of the case in September 
1995.  The RO should then adjudicate all 
of the veteran's remaining claims to 
include entitlement to service connection 
for multiple residuals claimed as due to 
Agent Orange exposure, to include 
numbness of the head, disease of the 
teeth and gums, swelling and pain of the 
joints, insomnia and nightmares, back 
disorder, swelling of the eyes, choking, 
inability to breathe through the throat, 
moodiness, , "different personalities", 
light-sensitive eyes, hemorrhoids, loss 
of hearing, lymphadenopathy, inability to 
hold objects, "no long-term ties to 
anyone", "constantly being on guard", 
and non-Hodgkin's lymphoma.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 
19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

 

